OPINION OF THE COURT
Per Curiam.
Order dated September 24, 1998 reversed with $10 costs, and tenant’s motion for an order directing landlord to remove a *918surveillance camera or device in the hallway of the building premises is denied.
In the course of this nonprimary residence summary proceeding, tenant moved the Civil Court for an order directing landlord to remove a surveillance camera or device situated in the hallway opposite his door. Civil Court erred in granting this relief. Except for proceedings for the enforcement of housing standards (CCA 110 [a] [4]; 203 [o]) and applications for certain provisional remedies (CCA 209 [b]), the New York City Civil Court may not grant injunctive relief (see, North Waterside Redevelopment Co. v Febbraro, 256 AD2d 261, 262). Since the enforcement of housing standards is not at issue in this proceeding, the limited injunctive authority of Civil Court did not extend to the matter in dispute.
Parness, P. J., Freedman and Davis, JJ., concur.